Name: Council Regulation (EEC) No 1575/83 of 14 June 1983 fixing the minimum price for castor seeds for the 1983/84 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 6 . 83 Official Journal of the European Communities No L 163/ 15 COUNCIL REGULATION (EEC) No 1575/83 of 14 June 1983 fixing the minimum price for castor seeds for the 1983/84 marketing year HAS ADOPTED THIS REGULATION : Article 1 For the 1983/84 marketing year, the minimum price for castor seeds referred to in Article 2 (4) of Regula ­ tion (EEC) No 2874/77 shall be 63;23 ECU per 100 kilograms. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community . Having regard to Council Regulation (EEC) No 2874/77 of 19 December 1977 laying down special measures in respect of castor seeds ('), and in particular Article 2 (4) thereof, Having regard to the proposal from the Commis ­ sion (2), Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas Article 2 (4) of Regulation (EEC) No 2874/77 provides that the Council shall each year fix a minimum price for castor seeds ; whereas that price must be fixed so as to guarantee sales for seed producers at a price as close as possible to the guide price, taking into account market fluctuations and the cost of transporting the seeds from the production areas to the processing areas ; Whereas, in order to achieve the abovementioned objective, this minimum price must be fixed for a standard quality and a well-defined marketing stage , Article 2 The price referred to in Article 1 shall apply to seeds which meet the criteria referred to in Article 2 of Council Regulation (EEC) No 1574/83 of 14 June 1983 fixing the guide price for castor seeds for the 1983/84 marketing year (5). The said price shall relate to goods ready for dis ­ patch from the production areas . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 October 1983 . This Regulation shall be binding in its entirety and directly applicable m all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE (') OJ No L 332, 24 . 12 . 1977 , p. 1 . ( 2) OJ No C 32, 7 . 2 . 1983 , p. 19 . ( 3 ) OJ No C 96, 1 1 . 4. 1983 , p. 47 . (4) OJ No C 81 , 24 . 3 . 1983 , p. 6 . (5) See page 14 of this Official Journal .